Citation Nr: 0030277	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than August 18, 
1998 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original appeal, the veteran sought an evaluation in 
excess of 50 percent for his service-connected PTSD.  
Thereafter, a January 1999 rating decision increased the 
evaluation for PTSD to 70 percent, effective from February 
1995.  While the record reflects an earlier indication that 
the veteran would be satisfied with a rating of 70 percent, 
the Board notes that the record contains a March 1999 notice 
of disagreement with the January 1999 rating decision's 
assignment of a 70 percent evaluation for the veteran's PTSD, 
and that this notice of disagreement was not withdrawn by the 
veteran or his service representative.  The Board further 
notes that as the original notice of disagreement and 
substantive appeal as to this issue were apparently filed 
personally by the veteran, they could not be withdrawn 
without the express written consent of the veteran.  
38 C.F.R. § 20.204(c) (2000).  Consequently, the Board finds 
that the veteran has continued his appeal as to this issue, 
and has added it as an additional matter for current 
appellate review.  

The Board further notes that since the veteran originally 
indicated disagreement with the initial rating for PTSD, 
consideration must be given to entitlement to an evaluation 
in excess of 70 percent from the effective date of service 
connection pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).

In addition, the Board notes that the rating criteria for 
this disability were changed effective November 7, 1996, and 
that the Board is therefore precluded from applying the new 
rating criteria prior to the effective date of the new 
criteria.  See VAOPGCPREC 3-2000.  After the effective date 
of the change in rating criteria, manifestations must be 
considered under both the "old" and "new" rating criteria, 
and the rating assigned should be in accordance with 
whichever criteria are more favorable.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

As the Board has determined that a 100 percent schedular 
rating is warranted for PTSD, the claim for an effective date 
earlier than August 18, 1998 for a total disability rating 
based on individual unemployability has been rendered moot.


FINDINGS OF FACT

1.  From February 23, 1995 to November 6, 1996, the veteran's 
PTSD has been manifested by symptoms that rendered the 
veteran demonstrably unable to obtain or retain employment.

2.  Since November 7, 1996, the veteran's PTSD has been 
manifested by symptoms that render the veteran demonstrably 
unable to obtain or retain employment. 

3.  Since November 7, 1996, a 100 percent schedular rating 
for PTSD is only warranted under the "old" criteria for 
this disability; the "old" criteria are more favorable than 
the "new."

4.  As the Board has granted a 100 percent schedular rating 
for PTSD, there is no longer a controversy regarding the 
issue of entitlement to an effective date earlier than August 
18, 1998 for a total schedular rating for compensation 
purposes on the basis of individual unemployability; a total 
rating based on individual unemployability due to service-
connected disability is assignable only if the schedular 
rating is less than total.  The Board is, however, required 
to provide reasons and bases for its determination.  Zp v. 
Brown, 8 Vet. App. 303 (1995).


CONCLUSIONS OF LAW

1.  From February 23, 1995 to November 6, 1996, the schedular 
criteria for a 100 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.16(c), 4.132, Diagnostic Codes 9400 and 9411 (effective 
from February 3, 1988 to November 6, 1996).

2.  Since November 7, 1996, the schedular criteria for a 100 
percent disability rating for PTSD have been met under the 
"old" criteria for PTSD; the "old" criteria are more 
favorable than the "new."  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.7, 4.16(c), 4.130, Diagnostic Codes 9400 
and 9411 (effective November 7, 1996), 4.132, Diagnostic 
Codes 9400 and 9411 (effective from February 3, 1988 to 
November 6, 1996).

3.  There is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board as to entitlement to 
an effective date earlier than August 18, 1998 for a total 
disability rating based on individual unemployability due to 
service-connected disability.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 1991); 38 C.F.R. § 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an Evaluation in Excess of 70 percent for 
PTSD

Background

The Board notes that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 50 percent disabling, in a rating decision of 
June 1997, based on evidence which included service medical 
records, Department of Veterans Affairs (VA) medical 
examination, and private medical records.  In assigning a 50 
percent evaluation, the regional office (RO) considered the 
applicable rating criteria for PTSD both immediately before 
and after the November 7, 1996 effective date for the new 
rating criteria.  

VA outpatient records for the period of February to April 
1995 reflect that in February 1994, the veteran sought 
assistance with his anger, and that social and/or industrial 
functioning was adequate.  In August 1994, he noted that he 
maintained contact with his PTSD group, and that he believed 
he might need to spend more time on PTSD issues again.  The 
assessment included depression.  In October 1994, he reported 
that he was more affected by the end of his relationship with 
his girlfriend then anticipated, and that his stress with the 
Internal Revenue Service (IRS) continued.  In November 1994, 
it was noted that the veteran was to start back with his PTSD 
group.  In April 1995, it was indicated that the veteran 
reported being less able to deal with regular working hours, 
and that he was unable to go more than about three hours.

A VA hospital summary from May 1995 reflects that the veteran 
reported increased depression and that recent events in the 
news had exacerbated his PTSD symptoms.  The diagnosis 
included PTSD and major depression.  

VA outpatient records for the period of September 1995 to 
November 1996 reflect that in September 1995, the veteran 
indicated that he was experiencing more intrusive thoughts of 
Vietnam.  In April 1996, he related that he continued to 
struggle financially and at work secondary to a coworker's 
alcoholism.  In September 1996, the veteran reported more 
nightmares and daily intrusive thoughts.  

A December 1996 medical statement from Mr. N. of the V. 
Center indicates that the veteran had been under continuous 
treatment for PTSD since August 1991.  Mr. N. stated that the 
veteran clearly suffered from chronic PTSD, with a variety of 
PTSD symptoms.  Mr. N. further noted that he had personally 
witnessed the veteran disassociate when discussing combat 
memories.  In summary, Mr. N. indicated that the veteran had 
managed to make a living on past investments, but suffered 
greatly from the wounds of his combat experience.

A VA hospital summary from December 1996 reflects that during 
this admission, the veteran reported increased flashbacks, 
intrusive thoughts, and nightmares related to events in 
Vietnam.  Ultimately, the veteran's anger reportedly abated, 
and he was discharged after several days.  It was also noted 
that he was a patient with PTSD, who was admitted at the 
request of his Outreach counselor for various reasons, 
including increased symptomatology related to his PTSD.  The 
diagnosis was PTSD, and the veteran was given a then-current 
Global Assessment of Functioning (GAF) scale score of 50, 
with the highest GAF in the previous year noted to be 60.

VA outpatient records for the period of January to April 1997 
indicate that in April 1997, the veteran reported that he was 
dealing with his PTSD/depression, but that December was his 
worst bout ever, with lots of nightmares and sleeping less.

A May 1997 VA social and industrial survey reflects that the 
veteran reported current self-employment in the aircraft 
parts business, with respect to which he was only able to 
work three hours daily.  He described a current relationship 
as dissipating and described little interest in engaging in 
hobbies or activities.

May 1997 VA PTSD examination revealed that the veteran tended 
towards dissociation during the course of the examination.  
The veteran also reportedly experienced intermittent 
flashbacks, and daily intrusive recollections.  There was 
also exaggerated startle response.  The veteran reported that 
he did not trust anyone or make any friends, and that he was 
finding it increasingly difficult to continue with his small 
aircraft parts business.  He further indicated that he was 
able to work a maximum of about three hours daily, with 
difficulties consisting of poor frustration levels, 
irritability, and basic inability to deal with people.  Based 
on the available information, the diagnosis was chronic PTSD, 
with depressive and anxious features, and polysubstance 
abuse, in remission.  A GAF scale score of 35 was assigned 
for major impairment in several areas such as work, social 
relations, mood, etc.

VA outpatient records for the period of June to October 1997 
reflect that in June 1997, the veteran's PTSD continued to be 
a serious problem.  

At the veteran's personal hearing in February 1998, the 
veteran testified that he worked a maximum of three hours 
daily in his aircraft parts business (transcript (T.) at p. 
2).  The last time he worked a forty hour week was about 
October 1990, and he had been receiving counseling for PTSD 
once a week for the previous six years (T. at pp. 2-3).  The 
veteran reported periodic nightmares (T. at p. 3).  The 
veteran indicated that he no longer slept in his bed, noting 
that he would "sleep on my gun" (T. at p. 4).  The veteran 
could not explain why he was unable to work a forty hour 
week, and noted that sometimes he would not work even three 
hours a day (T. at pp. 6-7).  He had been hospitalized for 
his PTSD on four or five occasions (T. at p. 7).  The veteran 
indicated that he had owned his aircraft parts business for 
about two and a half years and operated it out of his house 
(T. at p. 10).  In 1996, his gross income from the business 
was reportedly $81,000 (T. at p. 11).

A March 1998 medical statement from Mr. N. of the V. Center 
indicates that while the veteran had been seen regularly 
since the previous letter, his symptoms had changed little, 
and that he had had a relationship of a number of years 
terminate with little response from the veteran.

In a letter dated in August 1998, the veteran indicated that 
the $81,000 in income from 1996 was gross income, and that he 
had not made enough to pay his taxes. 

VA PTSD examination in November 1998 revealed that the 
veteran appeared somewhat depressed.  One time during the 
examination, the veteran also seemed to drift off into a 
dissociative state, was given a few seconds, and was brought 
back by the examiner.  Since his previous examination in May 
1997, it was noted that the veteran had been involved in a 
motorcycle accident involving a closed head injury.  Since 
this accident, the veteran reported that his PTSD symptoms 
had worsened dramatically, and he had not worked in his 
aircraft parts business for the previous two months, leaving 
it in the hands of a combat veteran who he trusted and knew 
for years.  The veteran reported combat nightmares almost 
every night, and would do a perimeter check at his home with 
a personal weapon.  The veteran also reported frequent 
flashbacks and intrusive thoughts.  Currently, the veteran 
was unable to do any work and his only social outlet was 
Alcoholics Anonymous (AA) meetings.  His therapist reported 
that the veteran was not employable in any way, shape or 
fashion.  The diagnosis included chronic PTSD with anxious 
and depressive features, and the veteran was assigned a GAF 
of 25-30 solely for PTSD for inability to function in almost 
all areas.  It was also the examiner's opinion that the 
veteran was not employable based solely on the impact of his 
PTSD.


Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 70 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and also under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  The "old" 
criteria direct that a 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired, and 
where psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

It should also be noted that 38 C.F.R. § 4.16 (1999) 
previously provided in 38 C.F.R. § 4.16(c) (1996), that when 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful employment, the disability shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this claim (on November 7, 
1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides 
The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

In examining the evidence pertinent to the period of February 
23, 1995 to November 6, 1996 solely under the "old" 
criteria as required pursuant to VAOPGCPREC 3-2000, the Board 
first notes that outpatient records dated from as early as 
April 1995 reveal the veteran's report of being unable to 
deal with regular working hours, noting that he could not go 
more than about three hours daily.  Moreover, from this point 
forward, although a December 1996 hospital summary indicated 
a then-current GAF of 50 and highest GAF for the previous 
year of 60, from the time of the initial report of 
significant work restriction in April 1995 to the end of 
December 1996, the record reveals multiple reports of 
worsening PTSD symptomatology culminating in at least two 
hospitalizations for PTSD in May 1995 and December 1996.  In 
fact, a PTSD examiner later concluded in May 1997 that the 
veteran's ability to work a maximum of three hours daily 
based on PTSD symptoms correlated to a GAF of 35.  Therefore, 
applying the "old" rating criteria and giving the veteran 
the benefit of the doubt, while the symptoms for the period 
of February 23, 1995 to November 6, 1996 may not have been 
consistent with virtual isolation or gross repudiation of 
reality, the Board does find that the overall PTSD symptoms 
for this period did render him demonstrably unable to obtain 
or retain employment.  Accordingly, a 100 percent rating for 
this period is in order.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  See also Johnson v. Brown, supra. 

While the Board notes that the RO was understandably 
reluctant to find demonstrable inability to obtain or retain 
employment in the face of reported income of $81,000 in the 
year of 1996, the Board finds that reported gross income 
without more particulars is not sufficiently conclusive as to 
the issue presented, and that in any event, the whole rating 
schedule is founded on the principle that ratings will 
represent average industrial impairment, not the specific 
impairment on one particular job.  38 U.S.C.A. § 1155.  Thus, 
based on these and other findings, the Board finds that the 
amount of impairment demonstrated during the relevant time 
frame does sufficiently rise to or more nearly approximate 
the level of demonstrable industrial impairment in the 
average employment setting. 

With respect to the period after November 7, 1996, the Board 
must evaluate the veteran's disability under both the "old" 
and "new" rating criteria, and apply the rating criteria 
most favorable to the veteran.  See VAOPGCPREC 3-2000.  Here, 
while the Board finds that the veteran is entitled to a 100 
percent rating based on the "old" criteria for entitlement 
to a 100 percent rating from November 7, 1996, but not the 
"new."  Thus, on the facts of this case, the "old" 
criteria are found to be more favorable.  

More specifically, as was noted above, at the time of a VA 
PTSD examination in May 1997, the veteran again indicated 
that he was able to work a maximum of three hours daily, with 
difficulties consisting of poor frustration levels, 
irritability, and basic inability to deal with people.  Based 
on the available information, the diagnosis was chronic PTSD, 
with depressive and anxious features, and polysubstance 
abuse, in remission, and a GAF scale score of 35 was assigned 
for major impairment in several areas such as work, social 
relations, mood, etc.  

Thereafter, the evidence reflects even worsening 
symptomatology, with the veteran reportedly sleeping on his 
gun as of February 1998.  In addition, November 1998 VA PTSD 
examination now revealed combat nightmares almost every 
night, and that the veteran would do a perimeter check at his 
home with a personal weapon.  The veteran also reported 
frequent flashbacks and intrusive thoughts.  The veteran 
further stated that he was unable to do any work and that his 
only social outlet was AA meetings, and his therapist found 
that he was not employable in any way, shape or fashion.  
Therefore, the November 1998 VA examiner assigned the veteran 
a GAF of 25-30 solely for PTSD for inability to function in 
almost all areas, and it was also the examiner's opinion that 
the veteran was not employable based solely on the impact of 
this PTSD.  These findings support a 100 percent schedular 
rating under the "old" criteria.

On the other hand, the "new" criteria require that total 
occupational and social impairment be present due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Simply stated, 
the types of symptoms itemized in the "new" criteria are 
not demonstrated on this record.  Accordingly, the Board 
finds it exceedingly difficult to hold that the claimant's 
condition meets or more nearly approximates the criteria for 
the 100 percent schedular rating under the "new" criteria.  
That being the case, the Board at a minimum could not 
conclude that the "new" criteria are more favorable than 
the "old."  The Board would further point out that even 
assuming the claimant can not obtain more than a 70 percent 
schedular rating under the "new" criteria, there would be 
an obvious question as to whether he is employable due to his 
service connected psychiatric disability and thus a total 
rating for compensation purposes based upon individual 
unemployability would be for consideration.  At this point, 
however, the Board need go no further than to find current 
entitlement to a schedular 100 percent rating under the 
"new" criteria.  


II.  Entitlement to an Effective Date Earlier than August 18, 
1998 for the Grant of a Total Disability Rating based on 
Individual Unemployability due to Service-connected 
Disability

Background

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.


Analysis

Earlier in this decision the Board granted entitlement to a 
total schedular rating for the veteran's service-connected 
PTSD, effective from February 23, 1995.  

The above determination in essence has rendered moot the 
remaining issue of entitlement to an effective date earlier 
than August 18, 1998 for the grant of a total disability 
rating based on individual unemployability due to service-
connected disability, since an effective date earlier than 
August 18, 1998 for a total rating based on individual 
unemployability due to service-connected disability is 
assignable only if the schedular rating is less than total.  
38 C.F.R. § 4.16 (2000).  However, as noted previously in 
this decision, the Board must provide reasons and bases to 
support this disposition.

In essence, with the grant of a total schedular disability 
rating for PTSD, effective from February 23, 1995, there no 
longer exists any case or controversy as to entitlement to an 
effective date earlier than August 18, 1998 for a total 
disability rating based on individual unemployability due to 
service-connected disability.  Entitlement to an effective 
date earlier than August 18, 1998 for a total disability 
rating based on individual unemployability is viewed as an 
intertwined issue since both bases of entitlement would 
produce a 100 percent evaluation no earlier than February 23, 
1995.  In fact, with respect to the issue developed on 
appeal, the earliest effective date warranted under any 
circumstance for a total disability rating based on 
individual unemployability would be one year prior to the 
claim of August 1998.  See 38 C.F.R. §§ 3.157, 3.400 (2000).

Also, employability is a significant factor in the schedular 
rating criteria.  The schedular 100 percent rating is the 
greater benefit, however, as it is a prerequisite to other 
benefits, particularly special monthly compensation, that are 
not available where the total rating is based upon individual 
unemployability due to service-connected disability.  
38 U.S.C.A. § 1114 (West 1991 & Supp. 2000).  Having resolved 
the veteran's claim on a schedular basis and thereby having 
granted the maximum benefit, there is no longer a question or 
controversy regarding the level of disability at any time 
applicable to the period under review.  No greater benefit 
could be provided.  Nor are any exceptions to the mootness 
doctrine present.  Thomas v. Brown, 9 Vet. App. 269, 270 
(1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); 
Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); 38 U.S.C.A. 
§§ 511, 7104, 7105; 38 C.F.R. § 20.101.









ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
legal criteria governing payment of monetary benefits.

The appeal for entitlement to an effective date earlier than 
August 18, 1998 for the grant of a total disability rating 
for compensation based on individual unemployability due to 
service-connected disability is dismissed.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 


